DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the second dielectric is disposed to support the first radiator, wherein the feeder is associated with a first feeding line for a first polarization and a second feeding line for a second polarization, and wherein the first feeding line and the second feeding line are formed on a side separate from the first radiator by a second distance and separated from the first dielectric by a third distance.  
 	IUCF and Amadkikpe – both of record and previously cited - are all cited as teaching some elements of the claimed invention including a first feeder, a second feeder, a first dielectric, a second dielectric, a first radiator, and a second radiator.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 10, patentability exists, at least in part, with the claimed features of wherein the second dielectric is disposed to support the first radiator, wherein the feeder is associated with a first feeding line for a first polarization and a second feeding line for a second polarization, and wherein the first feeding line and the second feeding line are formed on a side 
 	IUCF and Amadkikpe are both cited as teaching some elements of the claimed invention including a first feeder, a second feeder, a first dielectric, a second dielectric, a first radiator, and a second radiator.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID E LOTTER/Examiner, Art Unit 2845